Citation Nr: 1434645	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  04-22 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation. 

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities prior to December 14, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had honorable active duty service from August 1983 to June 1986 and from January 1989 to January 1991.  He was discharged under other than honorable conditions from a period of active duty service from February 1987 to March 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003 and December 2006 rating decisions by or on behalf of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, denied entitlement to a TDIU, and entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation, respectively. 

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in April 2007.  A transcript of this proceeding is of record. 

In August 2007, April 2011 and May 2012 the Board, inter alia, remanded the case to the RO via the Appeals Management Center (AMC) in Washington, DC for further development of the record. 

In January 2013 the RO issued a rating decision which granted entitlement to TDIU, effective December 14, 2012. 

In May 2013 and November 2013, the Board again remanded the case to the RO via the AMC. 

The issues of entitlement to service connection for disabilities of the right foot and right ankle, secondary to service-connected bilateral knee and left ankle disabilities, have been raised by the record via a May 2014 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to an increased rating for neurological deficit of the right lower extremity also has been raised by the record secondary to statements from the Veteran on VA examination in February 2014, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by forward flexion most severely limited to 10 degrees with findings of degenerative joint disease.  

2.  The Veteran's neurological impairment, including predominant sensory neuropathy of the lower extremities, erectile dysfunction, and bowel and bladder complaints, has been associated with hypertension, hyperlipidemia, obesity, depression medication, and history of alcohol use disorder, and not his lumbar spine disability.

3.  Effective May 26, 2010, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5242 (2014).

2.  The criteria for entitlement to a TDIU are met, effective May 26, 2010, but not earlier. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in April 2003, November 2004, March 2006, September 2007, November 2009, and June 2012 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b) as stated above.  In addition the letters dated from March 2006 to June 2012 informed the Veteran of how VA determines a disability rating and effective date if service connection is awarded.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Any timing deficiency was satisfied by subsequent readjudication of the claim in the subsequent supplemental statements of the case, most recently in April 2014.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and vocational rehabilitation records, and also afforded him VA examinations in December 2004, September 2009, May 2010, April 2011, December 2012, May 2013, December 2013, and February 2014 to assess the disability and employability questions on appeal.  38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.  

The Veteran has been afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ or DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the hearing, the VLJ noted the elements that were lacking to substantiate the claim.  The VLJ also asked specific questions directed at identifying the criteria for an increased rating and unemployability claims and sought to identify any pertinent evidence not currently associated with the claims file.  The Veteran also volunteered his treatment history and symptoms.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for Lumbar Spine

The RO originally granted service connection for a lumbar spine disability in July 1986 assigning a 0 percent rating.  In March 1994, the RO granted an increased rating of 10 percent for the lumbar spine disability, effective January 19, 1991.  The Veteran appealed this rating to the Board, which confirmed the 10 percent rating in November 1996.  The Veteran filed another increased rating claim for his back disability in August 2002.  In a January 2003 rating decision, the RO granted an increased rating of 40 percent for the lumbar spine disability, effective August 29, 2002.  Later rating decisions reflect an effective date of August 16, 2002 for the assignment of the 40 percent rating for the lumbar spine disability.

The Veteran filed his present increased rating claim in January 2004.  While this claim was received within one year of the previous rating decision in January 2003, the Board construes the Veteran's claim as a new claim for an increase in disability rating, rather than as asserting a desire to appeal the previous rating decision in January 2003.  In the January 2004 claim, the Veteran did not reference the January 2003 rating decision or indicate any disagreement with this decision or provide notification that he was seeking appellate review of the disability rating that was assigned in January 2003.  For this reason, the Veteran's January 2004 statement is not considered a notice of disagreement.  See 38 C.F.R. § 20.201 (While special wording is not required, a notice of disagreement must be in terms, which could be reasonably construed as disagreement with an adjudicative determination and a desire for appellate review.).  Therefore, the evidence pertinent to this claim will be considered as early as one year prior to the January 2004 claim.  See 38 C.F.R. § 3.400(o)(2).

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Veteran's lumbar spine disability is rated as 40 percent disabling under the regulations that were in effect prior to September 26, 2003 for limitation of motion, 38 C.F.R. § 4.71a, DC 5292 (2003).  The Veteran's present increased rating claim was filed in January 2004; therefore, the previous spine regulations in effect prior to September 26, 2003 do not apply.  However, it is worth mentioning that under 38 C.F.R. § 4.71a, DC 5292 (2003), 40 percent is the highest schedular rating available based on severe limitation of motion of the lumbar spine.  It is not clear why the rating decision code sheets note that the Veteran's spine disability is also rated under 38 C.F.R. § 4.71a, DC 5290 (2003) for limitation of motion of the cervical spine, as it is the lower back that is at issue; in any event, the highest schedular rating under DC 5290 is not higher than 40 percent either.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent disability rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent disability rating.  Unfavorable ankylosis of the entire spine warrants a 100 percent disability rating.  38 C.F.R. § 4.71a, DC 5237 (2014).

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal flexion of the thoracolumbar is zero to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  

In addressing a higher rating based on limitation of motion, the record shows the Veteran's forward flexion is most severely limited to 10 degrees, as was noted on examination in December 2003.  Other treatment records demonstrate forward flexion ranging from 50 to 70 degrees, however, even after pain and/or repetitive motion.  See VA treatment record dated in April 2004, and VA examinations dated in December 2004, April 2011, and December 2012.  Range of motion testing was not conducted on examination in May 2013.  On examination in December 2013, the Veteran was unable to bear weight due to his knee and ankle disabilities; so range of motion testing was not conducted on this examination either.  It was noted, however, that there was no ankylosis of the spine.  

These findings demonstrate that the Veteran is not entitled to a rating higher than 40 percent for his lumbar spine disability based on limitation of motion.  None of the objective findings demonstrate unfavorable ankylosis of the thoracolumbar spine (or the entire spine).  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's Illustrated Medical Dictionary, 28th edition, p. 86.  Unfavorable ankylosis is a consolidated joint in a position that is not anatomically correct; i.e., not in an upright position.  See 38 C.F.R. § 4.71a, Plate V (normal flexion-extension of the thoracolumbar spine is from 0 to 90 degrees of (forward) flexion and 0 to 30 degrees of (backward) extension, with 0 degrees meaning standing upright.)

No additional compensation for functional loss resulting from factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. 202, 204-07 (1995) is warranted, as functional impairment due to pain has been addressed by the 40 percent rating assigned.  See also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (Pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss.).  The evidence does show that the Veteran experiences painful motion of the lumbar spine; however, it does not result in a separate and/or higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.  Even taking pain on movement into consideration, none of the examinations indicated findings akin to unfavorable ankylosis of the spine, as a result of pain.  

Although service connection has been established for degenerative disc disease, the medical evidence indicates that the Veteran does not have intervertebral disc syndrome.  See VA examinations dated in December 2004, December 2012, and December 2013.  Therefore, a rating based on incapacitating episodes is not warranted.  Also, at most, the Veteran was noted as having 30 days of incapacitating episodes on examination in December 2004, which was the most reported on examinations.  So, the next higher 60 percent disability evaluation under DC 5243 would not apply anyway.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014) (60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months).  

With respect to objective evidence of radiculopathy or other neurological impairment in the lower extremities as a result of the lumbar spine disability, the Veteran is service-connected for neurological deficit of the right lower extremity, secondary to the lumbar spine disability.  This disability rating is not presently on appeal; however, as noted in the introduction above, the issue is referred to the RO for adjudication.  

The medical evidence does not show any additional neurological impairment that has been associated with the Veteran's lumbar spine disability.  By way of history the medical records are inconsistent with whether the Veteran has bowel or bladder complaints.  VA treatment records and examination reports in December 2003 and October 2004 note no bowel or bladder complaints.  A July 2008 VA spine examination notes, however, that the Veteran had occasional problems with bowel incontinence and constipation.  He denied bladder dysfunction but had been seen for restricted urine flow, which the examiner noted sounded like was due to urethral or prostatic cause.  A November 2009 VA treatment record notes an increase in back pain and difficulty urinating.  On the other hand VA examination in December 2012 noted that there was no evidence of bowel or bladder incontinence.  It was noted that the Veteran had erectile dysfunction but no evidence of neurological abnormalities that would lead to erectile dysfunction, though pain could lead to erectile dysfunction.

With respect to other neurological impairment, examination in May 2013 notes that while there were symptoms of radiating sciatic pain, there was no sciatic neuropathy, as there was no muscle power loss or loss of sensation, and the Veteran only had mild degenerative changes.  The examiner noted that bowel and bladder incontinence was associated with severe neuropathy caused by cauda equina syndrome.  The examiner further noted that erectile dysfunction can be associated with pain and that the Veteran had multiple sources of pain, and back pain as the cause of erectile dysfunction could not be singled out.  

After the Board remanded the claim, in part, to clarify the neurological impairment issue, in December 2013 a VA spine examination noted mild intermittent pain, mild paresthesias and/ or dysesthesias, and mild numbness in the left lower extremity with no radiculopathy.  Neurological testing in February 2014 noted that the Veteran had a diagnosis of peripheral autonomic neuropathy.  However, there was no evidence of lumbar radiculopathy related to lumbar degenerative joint disease, back pain, and sciatica.  It was noted that the electromyograph (EMG) findings were consistent with predominant sensory peripheral neuropathy, which was most likely due to heavy alcohol abuse.  The examiner commented that the Veteran had not undergone EMG testing until recently and that previous findings had been only based on the Veteran's subjective complaints.  The examiner noted that peripheral neuropathy can result in autonomic dysfunction and erectile dysfunction and that bladder dysfunction can be due to medications and urethral stricture, or involvement of autonomic fibers due to sensory peripheral neuropathy.  It was noted that the Veteran had been diagnosed with erectile dysfunction in October 2006, urinary tract symptoms in October 2013, and hematuria in October 2006.  The examiner determined that the Veteran's voiding dysfunction was due to lower urinary tract symptoms, urethral stricture, and autonomic peripheral neuropathy.  The erectile dysfunction was found to be due to hypertension, hyperlipidemia, obesity, depression on selective serotonin reuptake inhibitor (SSRI), and history of alcohol use disorder.  The examiner determined that since peripheral neuropathy was due to alcohol abuse, it was impossible for the Veteran's back degenerative disc disease to cause bowel or bladder incontinence, especially in the absence of cauda equina syndrome and lumbar radiculopathy.  The Veteran was noted as having normal urology clinical evaluation in October 2013, diagnosis of lower urinary tract symptoms, and urethral stricture, which could cause urinary symptoms such as hematuria, frequency, and incontinence, etc.

Based on the findings noted in the February 2014 VA examination report, the Veteran is not entitled to any additional compensation for neurological impairment, as the neurological findings have been attributed to disabilities other than the lumbar spine disability, including alcohol abuse, hypertension, hyperlipidemia, obesity, and depression medication.

The Veteran genuinely believes that he is entitled to an increased rating for his lumbar spine disability.  His factual recitation as to symptomatology associated with the lumbar spine is accepted as true.  However, as a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the present severity of his lumbar spine disability, and his views are far outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's spine and discussed all relevant details for purposes of rating his disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has submitted statements from family and friends in July 2012 attesting to the Veteran's back pain and inability to walk.  The Veteran's wife noted how the Veteran's back pain has affected his marriage.  His sister, who is a nurse, also noted that the Veteran had back pain for many years and had been bedridden for several years.  The Board has considered these statements as to his functional impairment, but finds that this impairment has been considered by the 40 percent rating assigned.

For all the foregoing reasons, the Board finds that a rating in excess of 40 percent is not warranted for the lumbar spine disability.  There are no objective medical findings that would support the assignment of a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2014).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b). 

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted in Thun v. Peake, 22 Vet. App. 111   (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

The Veteran's back disability causes limitation of motion and functional impairment due to pain.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's disability are not shown to cause any impairment that is not already contemplated by the rating criteria.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  

IV. TDIU

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(a) (2014).  An effective date for such an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. 38 C.F.R. § 4.16(a) (2014). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including his employment and educational history.  38 C.F.R. §4.16(b) (2014).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16(a).  Factors to be considered in determining whether unemployability exists are the veteran's education and employment history, and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). Consideration may not be given to the veteran's age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  For a veteran to prevail on a claim of entitlement to a TDIU, the record must reflect some factor which takes the case outside the norm.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Here, the Veteran filed his claim for TDIU on March 13, 2003.  A TDIU was granted effective December 14, 2012.  The Veteran contends, however, that he became unemployable prior to December 14, 2012.  He asserts that his last gainful employment was in 2002 and that he only has working in a warehouse as a field of training.  He also asserts that he has used the same walking aids for years prior to 2012.  

Presently, the Veteran's current service-connected disabilities are: (1) lumbar spine disability, rated 10 percent from January 19, 1991, and 40 percent from August 16, 2002; (2) right knee arthritis rated 10 percent from January 19, 1991, 20 percent from August 29, 2002, and 30 percent from September 10, 2009; (3) right knee instability rated 10 percent from August 29, 2002, and 20 percent from September 9, 2003; (4) left ankle disability rated 10 percent from March 13, 2003, and 20 percent from May 26, 2010; (5) right third toe disability rated 10 percent from January 19, 1991; (6) left knee disability rated 10 percent from August 29, 2002; and (7) right lower extremity neurological deficit secondary to lumbar spine disability rated as 10 percent from September 23, 2002.  

The Veteran met the schedular criteria for a TDIU, effective August 29, 2002, as his combined disability rating, effective August 29, 2002, was 70 percent and he had at least one disability (the lumbar spine disability) that was rated as at least 40 percent disabling.  See generally 38 C.F.R. §§ 4.16(a), 4.25 and 4.26 (the latter provides for calculating the bilateral factor).  Therefore, the Veteran met the schedular criteria for a TDIU as of the date he filed his formal claim on March 13, 2003.  As noted, the RO assigned an effective date of December 14, 2012 for the assignment of a TDIU.  Thus, the issue is whether the Veteran is entitled to a TDIU prior to December 14, 2012.

The RO assigned the Veteran's TDIU based on the date of a December 2012 VA examination in which the examiner found that the pain in the Veteran's back, knees, and ankles was severe enough to prevent mobility required for gainful employment.  The Veteran's representative argued, however, that the question had never been asked before and the Veteran asserts, as noted, that he had significant limitations in walking due to service-connected disabilities for many years prior to the December 2012 VA examination.  

As discussed, the Veteran asserted on his TDIU claim in March 2003 that he had no gainful employment since 2002 and that his training was in working in a warehouse.  He testified at the April 2007 Board hearing that he was released from working at Goodwill Industries in August 2005 and that this was not gainful employment, but just for vocational rehabilitation purposes.  See April 2007 Board hearing testimony, p. 14.  Before that he indicated that he worked for Federal Express in 1999 and had a manual labor job that he had to leave because of back and knee problems.  Id. at 16.  He further noted that he had no training in jobs other than manual labor and no gainful employment in the past 11 years.  Id. at 18.  He noted that he had 13 years of schooling.  Id. at 20. 

While the Veteran reported on his TDIU claim that he last worked in 2002, subsequent records demonstrate that the Veteran continued to work.  A December 2003 VA treatment record notes that the Veteran worked as a mail handler at the post office.  A June 2004 doctor statement notes that the Veteran could not do work requiring prolonged standing or lifting more than 20 pounds; and a December 2004 VA treatment record notes that the Veteran was seeking a job change within his company.  The Veteran submitted copies of medical statements noting periods of inability to work including from December 4, 2003 to January 12, 2004; March 31, 2004 to April 7, 2004; April 16, 2004 to April 26, 2004; and October 16, 2004 to October 19, 2004.  At least one of these periods was noted as due to back pain.  

VA examination in April 2011 notes that the Veteran last worked in 2008 in security but stopped due to back and knee problems.  Finally the Veteran submitted a statement received after the rating decision granting entitlement to a TDIU that he last worked in 2009.  The Veteran does not deny that he continued to work after 2002, but argues that the employment he had was not gainful.  Specifically he noted on the statement received after the rating decision granting a TDIU that his employment in 2009 was only for 3 months and that every job prior to that was about the same.  The Veteran submitted copies of information from the state of Georgia noting that he had no income reported in Georgia in 2006 and 2007.  

The Board notes, however, that employment is not considered marginal just because it only lasts for a certain period of time, but rather factors such as the amount of income received annually and/ or whether the employment was in a protected environment are considered relevant to whether employment is marginal.  See 38 C.F.R. § 4.16(a) (For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.).

In addition to the date of the Veteran's last substantially gainful employment being called into question, there is evidence of record that factors other than the Veteran's service-connected disabilities contributed to his being unemployable.  Specifically a July 2008 vocational rehabilitation infeasibility finding noted that vocational rehabilitation was primarily infeasible due to the Veteran's inability to remain sober and his mental health problems.  A July 2008 employment handicap worksheet filled out by the Veteran's case manager also notes that while the Veteran's service-connected disabilities contributed substantially to his impairment, his serious employment handicap was due to long or substantial periods of unemployment, neuropsychiatric condition, alcohol/substance abuse, and lack of education/training for suitable employment.  

A September 2009 VA examiner primarily addressing the knees and ankle disabilities noted that while the Veteran had physical limitations as a result of his knees and back, there were other compounding issues such as PTSD, obesity, substance abuse problems, headaches, and malaise that contributed to employment difficulties.  The examiner noted that the Veteran had been successful in getting jobs but could not hold on to them for more than a few years.  It was examiner's opinion, however, that if the Veteran only had back and knee problems he could do sedentary work.  A June 2010 VA examination addressing the knee noted that the Veteran came to the appointment in a wheelchair, but that the right knee disability should not affect his ability to do sedentary work.  In addition a June 2012 statement from a doctor notes that the Veteran was unable to work since January 2008 due to his medical conditions, which included PTSD, knee disability, sleep apnea, foot disability, back disability, and ankle disability.  As noted above, the existence or degree of non-service connected disabilities or previous unemployability status is disregarded if other factors for entitlement to a TDIU are met.  See 38 C.F.R. § 4.16(a).

To resolve the question of when the Veteran was considered unemployable, the Board remanded the claim several times.  In May 2013 a VA examiner noted that the date of the Veteran's unemployability was unknown.  Finding this inadequate, the Board remanded the claim again in November 2013.  In December 2013, a VA examiner rendered an opinion after noting the Veteran's service-connected disabilities and employment history, including his periods of unemployment from 1998 to 2008.  The examiner found that the Veteran had numerous medical problems other than his service-connected disabilities including gout, chronic alcohol disorder, abnormal liver function tests, constipation, sleep apnea, depression, prolonged PTSD, headaches, fatigue, urethral stricture, hypertension, and autonomic peripheral neuropathy of the bilateral lower extremities.  The examiner further determined that it would be "extreme speculation" to pinpoint the exact date that the Veteran was unemployable without an examination like the one that had been rendered in December 2012.  The examiner noted that while the Veteran had chronic pain, the pain could be related to gout, or his service-connected disabilities.  The Veteran reportedly was ambulatory off and on with an assistive device until December 2012.  The examiner finally determined that it was likely that the Veteran's unemployability status started in December 2012.

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation prior to December 14, 2012, and as far back as May 26, 2010, the date of a VA examination addressing the knees, which noted that the Veteran came to the appointment in a wheelchair.  The examiner noted that based on the knee disability, the Veteran could do sedentary work, but did not address whether the Veteran's back, knee, and other disabilities would combine to render him unemployable.  The Veteran's work history was in manual labor and given that he was noted as using a cane and wheelchair and came to his appointment on May 26, 2010 in a wheelchair, resolving all doubt in the Veteran's favor, the evidence supports that he would not have been employable as of that date.  

The evidence, however, does not support entitlement to a TDIU as of the date of the Veteran's claim on March 13, 2003.  The issue of when exactly the Veteran became unemployable due to his service-connected disabilities is a medical matter.  As noted above, medical evidence from 2003 to 2010 notes that the Veteran had intermittent periods of unemployment but that his employment difficulties were primarily due to the Veteran's nonservice-connected disabilities.  The medical opinion in September 2009 was specifically that were it not for the Veteran's non-service connected disabilities, the Veteran would not be precluded from sedentary work due to his knee and back disabilities alone.  The Veteran's employability status became more unclear on examination on May 26, 2010, as he came to his appointment wheelchair bound (presumably due to his knee and back disabilities) and the examiner did not address whether all of the Veteran's service-connected disabilities would render him unemployable, only the knee disabilities.  Given the Veteran's work history being primarily in manual labor and being wheelchair bound on the examination in May 2010, and lack of a clear medical opinion regarding the Veteran's employability status on examination, entitlement to a TDIU arguably arose on May 26, 2010, but not earlier than this.  The effective date regulations state that the effective date for an award of an increased disability rating (which would include a TDIU) is the date of receipt of claim or the date entitlement arose, whichever is later.  In this case entitlement to a TDIU arose on May 26, 2010. 

For these reasons, May 26, 2010 is assigned as the effective date for entitlement to a TDIU.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 

ORDER

Entitlement to a rating in excess of 40 percent for residuals of a lower back injury, degenerative disc and joint disease of the thoracolumbar spine, orthopedic manifestation is denied. 

Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities, effective May 26, 2010, but not earlier, is granted, subject to the rules governing the payment of monetary benefits.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


